                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                        1:20-mc-00032-MR-WCM


In re Application of                         )
                                             )
P.T.C. PRODUCTION & TRADING                  )                ORDER
COMPANY, AG,                                 )
                                             )
                     Applicant.              )
                                             )

         This matter is before the Court on an Ex Parte Application for Order

Authorizing Discovery for Use in Foreign Proceedings Under 28 U.S.C. § 1782

(the “Application,” Doc. 1).

   I.       Background

         By the Application, P.T.C. Production & Trading Company AG (“PTC”)

requests an order allowing it to issue subpoenas to Aegis Power Systems, Inc.

(“Aegis”), a company located in the Western District of North Carolina, and its

personnel for discovery to be used in an arbitration before the International

Chamber of Commerce (“ICC Arbitration”).

   II.      Legal Standards

         28 U.S.C. § 1782(a) provides:

               The district court of the district in which a person
               resides or is found may order him to give his testimony
               or statement or to produce a document or other thing
               for use in a proceeding in a foreign or international
               tribunal, including criminal investigations conducted



        Case 1:20-mc-00032-MR-WCM Document 11 Filed 12/11/20 Page 1 of 8
            before formal accusation. The order may be made
            …upon the application of any interested person and
            may direct that the testimony or statement be given,
            or the document or other thing be produced, before a
            person appointed by the court….To the extent that the
            order does not prescribe otherwise, the testimony or
            statement shall be taken, and the document or other
            thing produced, in accordance with the Federal Rules
            of Civil Procedure.

The purpose of Section 1782 is “to provide federal-court assistance in the

gathering of evidence for use in a foreign tribunal.” Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 247, 124 S.Ct. 2466, 159 L.Ed.2d 355 (2004).

      “[A] party may file–and a district court may grant–a Section 1782

application ex parte.” In re Green Development Corp., No. WDQ-15-2985, 2015

WL 10319091, at *1 (D.Md. Oct. 1, 2015) (citing Chevron Corp. v. Shefftz, 754

F.Supp.2d 254 (2010); In re Anglin, No. 7:09cv5011, 2009 WL 4739481, at *1

(D. Neb. Dec. 4, 2009) (reviewing court may also order that a petitioner’s

application be served on respondent); see also In re Letters Rogatory from

Tokyo Dist., 539 F.2d 1216, 1219 (9th Cir. 1976) (subpoenaed party may raise

objections and exercise their due-process rights by moving to quash the

subpoena); Gushlak v. Gushlak, 486 Fed.Appx. 215, 2012 WL 2549813, at *1

(2d Cir. 2012) (unpubl.) (“it is neither uncommon nor improper for district

courts to grant applications made pursuant to § 1782 ex parte. The

respondent’s due process rights are not violated because he can later challenge

any discovery request by moving to quash pursuant to Federal Rule of Civil

                                       2

     Case 1:20-mc-00032-MR-WCM Document 11 Filed 12/11/20 Page 2 of 8
Procedure 45(c)(3).”).

      In considering a Section 1782 application, the court considers first

whether it has the statutory authority to grant the request and then whether

it should exercise its discretion to do so. Norex Petroleum Ltd. v. Chubb Ins.

Co. of Canada, 384 F.Supp.2d 45, 49 (D.D.C.2005) (citing Intel Corp., 542 U.S.

at 264).

   III.    Analysis

           A. Statutory Requirements

      The Application meets the statutory requirements of Section 1782. First,

PTC seeks discovery from Aegis, a company located in Murphy, North Carolina

– which is within this District. Doc. 5-1.

      Second, the discovery is for use in the ICC Arbitration. See Servotronics,

Inc. v. Boeing Co., 954 F.3d 209, 216 (4th Cir. 2020) (finding a private arbitral

panel in the United Kingdom was a “foreign or international tribunal” under §

1782(a) where arbitration was the “product of government-conferred

authority.”); Abdul Latif Jameel Transp. Co. v. FedEx Corp., 939 F.3d 710, 714

(6th Cir. 2019) (Section 1782 permits discovery for use in a private commercial

arbitration); but see Servotronics, Inc. v. Rolls-Royce PLC, 975 F.3d 689 (7th

Cir. 2020) (Section 1782 does not provide authority to provide discovery

assistance to a private foreign arbitration).

      Finally, PTC is an “interested party” because it is a party to the ICC

                                        3

     Case 1:20-mc-00032-MR-WCM Document 11 Filed 12/11/20 Page 3 of 8
Arbitration. See Intel Corp., 542 U.S. at 256 (a “litigant” is “included among,

and may be the most common example of, the ‘interested person[s]’ who may

invoke § 1782….”).

          B. Discretionary Factors

      “Section 1782 affords the district courts ‘wide discretion’ in responding

to requests for assistance in proceedings before foreign tribunals.” Al Fayed v.

United States, 210 F.3d 421, 424 (4th Cir. 2000) (citing In re Esses, 101 F.3d

873, 876 (2d Cir. 1996)). In exercising this discretion, a court “should be guided

by the statute’s ‘twin aims of providing efficient means of assistance to

participants in international litigation in our federal courts and encouraging

foreign countries by example to provide similar means of assistance to our

courts.” Id. (quoting In re Malev Hungarian Airlines, 964 F.2d 97, 100 (2d Cir.

1992)).

      The Supreme Court has identified the following discretionary factors: (1)

whether the person from whom discovery is sought is a participant in the

foreign proceeding; (2) the nature of the foreign tribunal, the character of the

proceedings underway abroad, and the receptivity of the foreign government

or the court or agency abroad to U.S. federal-court judicial assistance; (3)

whether the Section 1782 request “conceals an attempt to circumvent foreign

proof-gathering restrictions or other policies of a foreign country or the United

States;” and (4) whether the proposed discovery requests are “unduly intrusive

                                        4

     Case 1:20-mc-00032-MR-WCM Document 11 Filed 12/11/20 Page 4 of 8
or burdensome.” Intel, 542 U.S. at 264-265.

                 1.      Aegis’ Role in the ICC Arbitration

      Aegis is not a participant in the ICC Arbitration. Accordingly, the first

discretionary factor weighs in favor of granting the Application. Intel, 542 U.S.

at 264 (“when the person from whom discovery is sought is a participant in the

foreign proceeding…the need for § 1782(a) aid generally is not as apparent as

it ordinarily is when evidence is sought from a nonparticipant in the matter

arising abroad.”); In re Petition of Newbrook Shipping Corp., Civ. No. JKB-20-

150, 2020 WL 6451939, at *6 (D.Md. Nov. 3, 2020) (“Here, neither GMS nor

Sharma is a party to the South African Action, which weighs in favor of

granting judicial assistance.”).

                 2.      Nature of the Foreign Tribunal, Character of the Suit,
                         and Receptivity of the Foreign Government

      As to the second factor, “in the Fourth Circuit, courts ‘have applied the

general approach that, in the absence of a foreign court’s clear rejection of the

assistance, the § 1782 application should be granted.’” Newbrook, 2020 WL

6451939, at *6 (quoting In re Polymer Solutions Int’l, Inc., Civ. No. DKC-18-

1864, 2019 WL 1239778, at *6 (D.Md. March 18, 2019)).

      Here, PTC’s counsel has submitted a declaration asserting that “[t]he

general practice in international arbitration is to admit evidence freely. The

parties’ right to obtain and submit evidence obtained through the assistance of


                                        5

     Case 1:20-mc-00032-MR-WCM Document 11 Filed 12/11/20 Page 5 of 8
a U.S. court in proceedings under 28 U.S.C. § 1782 is generally acknowledged

in international arbitration.” Doc. 3-2, ¶ 18. Counsel further attests that

“[o]btaining such evidence pursuant to a petition under 28 U.S.C. § 1782, and

submitting such evidence to the Sole Arbitrator, would not be contrary to any

ICC rule on proof-gathering….” Doc. 3-2, ¶ 19. There is no indication that the

ICC Arbitrator would reject the assistance of this Court, and therefore this

factor also weighs in favor of granting the Application.

                 3.     Circumvention of Foreign Proof-Gathering
                        Restrictions

      The third Intel factor weighs against approval of a Section 1782

application where the applicant uses the statute to attempt to circumvent

foreign proof-gathering standards. Intel, 542 U.S. at 264–65. “This factor

entails neither a discoverability requirement nor a quasi-exhaustion

requirement...that would force litigants to seek information through the

foreign or international tribunal before requesting discovery from the district

court.” Newbrook, 2020 WL 6451939, at *6 (citations and internal quotations

omitted).

      Here, there is no indication that PTC seeks to circumvent the ICC

Arbitration’s proof-gathering rules, and therefore this factor also weighs in

favor of granting the Application. See id. at *7 (“although Applicants have not,

to the Court’s knowledge, sought evidence from the Discovery Targets in the


                                       6

     Case 1:20-mc-00032-MR-WCM Document 11 Filed 12/11/20 Page 6 of 8
South African Action, there is no indication that Applicants petition this Court

to supplant South African proof-gathering rules. Accordingly, this factor favors

granting judicial assistance.”).

                 4.        Nature of the Requested Discovery

      Finally, with respect to the fourth discretionary factor, the undersigned

considers whether PTC’s requests are unduly intrusive or burdensome. Intel,

542 U.S. at 265. “‘Requests are unduly intrusive and burdensome where they

are not narrowly tailored, request confidential information and appear to be a

broad ‘fishing expedition’ for irrelevant information.’” Newbrook, 2020 WL

6451939, at *7 (quoting In re Ex Parte Application of Qualcomm Inc., 162 F.

Supp. 3d 1029, 1043 (N.D. Cal. 2016)).

      Here, PTC seeks permission to serve a subpoena duces tecum upon Aegis

for the production of six categories of documents (Doc. 3-1), and also to

subpoena Arlissa Vaughn and Jeff Martin to appear for depositions. Docs. 5-3

& 5-4.1 These requests do not appear to be problematic on their face. Further,

Aegis may challenge the discovery sought pursuant to the Rules of Civil

Procedure, if necessary.




1Corporate filings submitted by PTC indicate that Mr. Martin is the president of
Aegis and Ms. Vaughn is the Chairman of Aegis. Doc. 5-1.
                                         7

     Case 1:20-mc-00032-MR-WCM Document 11 Filed 12/11/20 Page 7 of 8
  IT IS THEREFORE ORDERED that:

1. The Ex Parte Application for Order Authorizing Discovery for Use in

   Foreign Proceedings Under 28 U.S.C. § 1782 (Doc. 1) is GRANTED,

   and P.T.C. Production & Trading Company, AG (“PTC”) is GIVEN

   LEAVE to serve its proposed document and deposition subpoenas (in

   substantially the form as Exhibits B, C, & D to the Declaration of

   Adam B. Abelson), subject to inserting the specific date, place, and

   other logistical details, for discovery to be used in an arbitration

   before the International Chamber of Commerce.

2. If Aegis or the individual deponents seek to contest the discovery

   sought, they must, prior to engaging in motions practice, confer with

   PTC. The parties shall, in good faith, attempt to resolve any such

   disputes without the necessity of court intervention.

3. PTC shall serve Aegis and the deponents with copies the redacted

   Application and this Order contemporaneous with service of the

   subpoenas.

                            Signed: December 10, 2020




                                  8

Case 1:20-mc-00032-MR-WCM Document 11 Filed 12/11/20 Page 8 of 8
